DETAILED ACTION
Claims 1-4, 6-10, and 12-20 are currently pending in this Office action.  Claims 5 and 11 stand canceled.  Claims 13-20 are withdrawn as being directed to non-elected inventions.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Note: The following is premised on the after-final response filed on 01/25/2021 and entered herewith.  The response has been considered according to pre-pilot practice because the amendment to claim 1 at lines 8-9 broadens the claim scope, thus disqualifying the response from AFCP 2.0.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2-9, filed 01/25/2021, with respect to:
claims 1, 2, and 6-9 rejected under 35 U.S.C. 103 as being unpatentable over Lavalaye et al. (US 2015/0038620 A1) in view of Flick, E.W., “Engelhard Corp.: MEARLIN White Pearlescents” Plastics Additives: An Industrial Guide, 3rd Ed., Vol. 2, Noyes Publications/William Andrews Publishing (2002), pp. 96-97; 
claims 3 and 4 under 35 U.S.C. 103 as being unpatentable over Lavalaye et al. (US 2015/0038620 A1) in view of Flick, E.W., “Engelhard Corp.: MEARLIN White Pearlescents”, Plastics Additives: An Industrial Guide, 3rd Ed., Vol. 2, Noyes Publications/William Andrews Publishing (2002), pp. 96-97 further as evidenced by Ash et al, Industrial Chemical Thesaurus, 5th Ed., Synapse Information Resources (2009), p. 3867;
claim 10 under 35 U.S.C. 103 as being unpatentable over Lavalaye et al. (US 2015/0038620 A1) as evidenced by Flick, E.W., “Engelhard Corp.: MEARLIN White Pearlescents”, Plastics Additives: An Industrial Guide, 3rd Ed., Vol. 2, Noyes Publications/William Andrews Publishing (2002), pp. 96-97 further in view of Christie, R.M., “9.5.4 Fluorescent Pigments,” Ch. 9, Colour Chemistry
claim 12 under 35 U.S.C. 103 as being unpatentable over Lavalaye et al. (US 2015/0038620 A1) as evidenced by Flick, E.W., “Engelhard Corp.: MEARLIN White Pearlescents”, Plastics Additives: An Industrial Guide, 3rd Ed., Vol. 2, Noyes Publications/William Andrews Publishing (2002), pp. 96-97 further in view of Stoye et al., “5. Paint Additives,” Paints, Coatings and Solvents, 2nd Ed., Wiley-VCH (1998), pp. 159-171
have been fully considered and are persuasive.  Namely, the previous rejections are withdrawn in light of applicant’s amendment incorporating the limitations of previous claim 11 into claim 1.  The 103 rejections of claims 1-4, 6-10, and 12 have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-10, and 12-20 are allowed.
Claims 13-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement amongst inventions I-III, as set forth in the Office action mailed on 08/18/2020, is hereby withdrawn and claims 13-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is a statement of reasons for the indication of allowable subject matter:  
The previous 103 rejections are withdrawn as noted above.  As discussed in the 11/24/2020 Office action at page 8, none of the previously cited references teach the formulation of amended claim 1 now also comprising “a thixotropic agent present in an amount sufficient to yield a viscosity of 3,000 to 12,0000 centipoise for the formulation.”
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768